PER CURIAM.
The State appeals an order granting ap-pellee/defendant’s motion to discharge under the speedy trial rule, Fla.R.Crim.P. 3.191(a)(2). Defendant’s demand for speedy trial, filed prior to the filing of the-information, was a nullity and was ineffective as a demand for speedy trial entitling defendant to discharge under Rule 3.191(a)(2). State v. Gravlee, 276 So.2d 480 (Fla.1973); State ex rel. Hanks v. Goodman, 253 So.2d 129 (Fla.1971); State v. Hill, 299 So.2d 625 (Fla. 1st DCA 1974), quashed in part 313 So.2d 766 (Fla.1975). Accordingly, the order discharging defendant under the speedy trial rule is reversed and the cause remanded for further proceedings consistent herewith.
McCORD, C. J., and MILLS and BOYER, JJ., concur.